Name: 89/167/EEC: Council Decision of 23 February 1989 on the conclusion of an Agreement in the form of an exchange of Notes on the extension of and amendments to the Agreement between the Government of the United States of America and the European Economic Community concerning fisheries off the coast of the United States
 Type: Decision
 Subject Matter: fisheries;  America
 Date Published: 1989-03-07

 Avis juridique important|31989D016789/167/EEC: Council Decision of 23 February 1989 on the conclusion of an Agreement in the form of an exchange of Notes on the extension of and amendments to the Agreement between the Government of the United States of America and the European Economic Community concerning fisheries off the coast of the United States Official Journal L 063 , 07/03/1989 P. 0022 - 0022*****COUNCIL DECISION of 23 February 1989 on the conclusion of an Agreement in the form of an Exchange of Notes on the extension of and amendments to the Agreement between the Government of the United States of America and the European Economic Community concerning fisheries off the coast of the United States (89/167/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Government of the United States of America and the European Economic Community concerning fisheris of the coast of the United States (1), and in particular Articles XIV and XIX (1) thereof, Having regard to the proposal from the Commission, Whereas the Community and the United States have conducted consultations as provided for in Article XIV of the Agreement on the extension of and amendments to the Agreement which expires 1 July 1989; Whereas the two parties agreed to amend and extend the Agreement for a period of two years; whereas agreement should be approved, in the form of an Exchange of Notes to that effect, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Notes on the extension of and amendments to the Agreement between the Government of the United States of America and the European Economic Community concerning fisheries of the coast of the United States is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision.